Citation Nr: 1422692	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  10-20 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a cold injury of the bilateral hands.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for residuals of frost bite of the bilateral hands with circulation problems, bilateral hearing loss, and tinnitus.  His case is currently under the jurisdiction of the VA RO in Detroit, Michigan.

In August 2010, the Veteran presented sworn testimony during a Travel Board conference hearing in Detroit, Michigan, which was chaired by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

The preponderance of the evidence is against a finding that residuals of a cold injury of the bilateral hands are the result of a disease or injury in active duty service.



CONCLUSION OF LAW

Residuals of a cold injury of the bilateral hands were not incurred in or aggravated by active service or a service-connected disability.  38 U.S.C.A. §§ 1110, 5107(West 2002); 38 U.S.C.A. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  A January 2009 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, the elements of service connection, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Dingess v. Nicholson, 19 Vet. App. 473 (2006)Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's service treatment records have been associated with the claims file.  The Veteran has not identified any relevant VA or private treatment records that he believed were relevant to his claim or that he wished for VA to obtain.

An examination is only required when there is (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As the evidence does not establish an in-service event, injury or disease, the Board concludes that that an examination is not needed for the Veteran's cold injury claim.  In so deciding, the Board notes a recent Federal Circuit case that upheld a United States Court of Appeals for Veterans Claims (Court) determination that VA is not required to provide a VA medical examination as a matter of course in virtually every veteran's disability case.  See Waters v. Shinseki 601 F.3d 1274, 1278 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  

In this case, the evidence does not establish that the Veteran had any in-service complaints or treatment relating to a cold injury.  Although the Veteran claims that he experienced and sought treatment for frost bite of the hands in service, this is contradicted by the lack of such complaints in the service treatment records.  Not only are the service treatment records negative for any such complaints or treatment, the separation examination and report of medical history are also negative for any notations of a cold injury or relating to the hands.  Rather, the separation examination is marked as normal for the upper extremities and skin.  Moreover, the Board notes that the Veteran sought VA treatment for left arm numbness and pain in March 1994.  The VA treatment record noted normal EMG and skin and made no reference to a history of a cold injury of the hands.  

It is expected that, if the Veteran had suffered from a cold injury to the hands in service, he would have reported this when seeking treatment for numbness and pain of the left arm.  The only evidence of record to support the Veteran's claim that he incurred a cold injury in service is the Veteran's own statements and testimony in connection with this claim.  If examination were conducted, the VA examiner would be required to determine the credibility of the Veteran's statements in connection with the claim; that duty, by law, is the adjudicator's, not the examiner's.  It would be fruitless to afford examination to obtain a medical opinion which could be rejected by the adjudicator.  

The language of the regulation is clear and unambiguous - the evidence must establish that the veteran suffered an event, injury or disease in service.  38 C.F.R. § 3.159(c)(4)(i)(B) (2013); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  In a case, such as this, where the evidence has failed to establish an in-service event or injury, VA is not obligated to provide a medical examination.  As there is no medical or credible lay evidence establishing an in-service event, disease, or injury, 38 C.F.R. § 3.159(c)(4) did not require that VA provide a medical examination.  See Bardwell, supra.  

Finally, with regard to the Veteran's personal hearing, the undersigned identified the issues on appeal and elicited information from the Veteran concerning his claimed in-service cold injury, including his allegations regarding the circumstances of the reported injury and his claimed current symptoms.  As such, the duties set forth in 38 C.F.R. § 3.103(c)(2) were met.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, a cold injury is not among the disorders identified as chronic for VA purposes, and demonstration of continuity is not applicable in this case as a basis for service connection.  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2013).  

The Veteran has not submitted or identified any treatment records relating to his claimed residuals of a cold injury of the bilateral hands.  As such, there is no medical evidence of a current disability and the first element of Shedden/Caluza is not met.

Additionally, a review of the Veteran's service treatment records does not reveal that he was treated for or diagnosed with a cold injury or any hand injury during his military service.  As discussed more fully in the Duties to Notify and Assist section above, the in-service medical and lay evidence is negative for any relevant in-service injury or event.  The only evidence of such an injury is the Veteran's own statements, which are made in connection with this claim, more than 40 years after the Veteran's service discharge.  Several factors, including the timing of the Veteran's statements, which are all after the Veteran filed the claim for service connection, and the lapse of time since the Veteran's service (approximately four decades) reduce the Veteran's credibility, as discussed above.  As such, the second element of Shedden/Caluza is also not met and this claim must be denied.  Any further discussion of medical nexus is irrelevant.

Accordingly, the Board finds that the claim of entitlement to service connection for residuals of a cold injury of the bilateral hands must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for residuals of a cold injury of the bilateral hands is denied.
REMAND

Despite the Veteran's current hearing loss diagnosis/tinnitus complaints and in-service decrease in hearing acuity from enlistment to separation, he has not been afforded a VA examination or opinion to address any link.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, the case must be remanded for a VA opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiological examination with an appropriate examiner.  The examiner must review pertinent documents in the Veteran's claims file, including the service treatment records showing a decrease in hearing acuity from enlistment to separation, including discussion of the clinical significance of the fluctuation in hearing acuity.  The examiner should also address the March 1994 VA treatment record noting that hearing was normal to the spoken voice.  This must be noted in the opinion report.  

The examiner shall state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current hearing loss and/or tinnitus was incurred in or aggravated by active service or duty service. 

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After completing the above action, the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus should be readjudicated.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


